—In a matrimonial action in which the parties were divorced by a judgment dated March 3, 1992, the defendant former wife appeals from an order of the Supreme Court, Suffolk County (Fierro, J.), entered June 19, 1995, which granted the motion of the plaintiff former husband to retoactively vacate his obligation to pay maintenance.
Ordered that the order is affirmed, with costs, for reasons stated by Justice Fierro at the Supreme Court. Bracken, J. P., O’Brien, Friedmann and Krausman, JJ., concur.